Citation Nr: 1821204	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-34 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran appeared at a hearing before the undersigned in March 2017.  


FINDING OF FACT

The Veteran's current tinnitus is the result of acoustic trauma in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 101, 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Here, the current disability requirement for service connection has been met, as the Veteran's lay reports are sufficient to establish he has tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  VA has conceded excessive military noise exposure in this case given the Veteran's service as an artilleryman.  The only issue that remains is whether there is a nexus between the in-service acoustic trauma and the current disability.

Certain chronic diseases listed in 38 C.F.R. § 3.309(a) will be service connected on a presumptive basis if they manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, if those same diseases are noted during service, continuity of symptomatology can show chronicity and subsequent manifestations of the same disease is presumed to be service connected.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is an organic disease of the nervous system and thus falls within 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran has indicated that he had tinnitus symptoms during active service and continuously since they began.  As previously noted, he is competent to identify tinnitus, as this condition is observable by his own senses.  See Charles, 16 Vet. At 374.  He has consistently reported he began experiencing tinnitus symptoms after firing artillery pieces without hearing protection during his service in the Republic of Vietnam.  He has explained that he and his fellow artillerymen could not wear hearing protection because they had to communicate with each other due to the circumstances of combat.  He has further reported he has had near constant tinnitus since returning from the Republic of Vietnam in January 1968.  He has provided statements from friends and family and the results of a polygraph examination to corroborate his testimony.

The Board acknowledges a November 2011 VA examiner provided an addendum to her initial examination report in March 2012 that indicates it is not possible to determine if the Veteran's current tinnitus is related to in-service acoustic trauma without resorting to speculation because there is no documentation of tinnitus in his service treatment records.  The Board notes the mere absence of contemporaneous medical evidence cannot be the sole basis for determining a claimed disability is not the result of service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has credibly and competently testified that he has had near constant tinnitus since active service.  There is nothing in the Veteran's service treatment records that indicates he denied having tinnitus symptoms in service.  As such, the evidence is in at least relative equipoise as to this issue, and reasonable doubt must be resolved in favor of the claimant.  Accordingly, the Veteran's credible and competent reports of the onset of tinnitus in service are sufficient to establish his claim, and service connection for tinnitus is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


